Citation Nr: 1754534	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-20 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether a timely notice of disagreement was submitted for the March 2009 rating decision that denied entitlement to service connection for residuals of a lumbar spine injury and a bilateral ankle disability due to a grenade fuse explosion.

2.  Entitlement to service connection for residuals of a lumbar spine injury.

3.  Entitlement to service connection for a bilateral ankle disability due to a grenade fuse explosion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1955 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

On August 11, 2010 the Veteran's then representative wrote that the Veteran wished to withdraw his claim.  An RO Decision Review Officer wrote on the same day that the Veteran withdrew the issues on appeal at an informal conference.  On August 19, 2010, the Veteran contacted the RO and said that he wished for his appeal to be reinstated.  The RO did not reinstate the claim, and in an April 2014 statement of the case found that the Veteran's August 19, 2010, statement did not constitute a timely notice of disagreement to the March 2009 rating decision.  Since the Board finds herein that the claim was not withdrawn in August 2010, the issue has been restated as above.

In July 2017 the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2010).

The issue of entitlement to service connection for a bilateral ankle disability due to a grenade fuse explosion is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's March 2009 notice of disagreement regarding the issues of service connection for residuals of a lumbar spine injury and a bilateral ankle disability due to a grenade fuse explosion was filed within a year of the March 2009 rating decision.

2.  The claim for service connection for residuals of a lumbar spine injury and a bilateral ankle disability due to a grenade fuse explosion was not withdrawn in August 2010.

3.  In July 2017, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claim of service connection for residuals of a lumbar spine injury be withdrawn from appellate review.  


CONCLUSIONS OF LAW

1.  The March 2009 notice of disagreement was timely.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.300 (2017).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for residuals of a lumbar spine injury were met in July 2017.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 2009 rating decision, the RO denied service connection for residuals of a lumbar spine injury and a bilateral ankle disability due to a grenade fuse explosion.  The Veteran submitted a notice of disagreement in March 2009.  In October 2009 the RO issued a supplemental statement of the case, and the Veteran submitted a substantive appeal (VA Form 9) to the Board in October 2009.  On August 11, 2010, prior to the appeal being certified to the Board, the Veteran and his then representative had an informal conference with a decision review officer at which the claims were withdrawn.  The Veteran's representative submitted a written statement the same day withdrawing the claims.  The RO wrote in an August 16, 2010 letter to the Veteran that the claims had been withdrawn.  On August 19, 2010, the Veteran called the RO and said that he wished to reinstate the claims.  In an April 2014 statement of the case, the RO determined that the claims had been withdrawn and that the August 19, 2010 statement could not be accepted as a timely notice of disagreement with the March 2009 rating decision. 

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

The Board notes that the Veteran contacted the RO to state that he wished to reinstate the claims eight days after the claims were purportedly withdrawn in August 2010 and three days after he was sent a letter stating that the claims were withdrawn.  The Veteran testified at the July 2017 Board hearing that he did not mean to withdraw the entire claim in August 2010.  Therefore, the Board finds that the claim was not withdrawn in August 2010.  The Board further finds the March 2009 notice of disagreement was timely because it was submitted within a year of the March 2009 rating decision.  See 38 C.F.R. § 20.302 (2017). 

At the July 2017 Board hearing, the Veteran withdrew the claim for entitlement to service connection for residuals of a back injury.  This request has been reduced to writing through the transcript of the hearing.  Thus, there are no allegations of error of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in that matter.



ORDER

The March 2009 notice of disagreement regarding the issues of service connection for residuals of a lumbar spine injury and a bilateral ankle disability due to a grenade fuse explosion was timely and the appeal is granted.

The claim of entitlement to service connection for residuals of a back injury is dismissed.


REMAND

Regarding the claim of service connection for a bilateral ankle disability due to a grenade fuse explosion, the service treatment records show that in June 1957 the Veteran was treated for wounds in the lower legs from a grenade fuse explosion.  At September 2000 VA treatment the Veteran reported that he sustained a shrapnel injury during service.

At a VA examination in February 2009 the Veteran reported that while serving on the USS Hornet, a crew member dropped a grenade fuse that exploded at the Veteran's feet.  He said that shrapnel entered both his ankles.  The Veteran said that he had weakness in his ankles and was diagnosed with a bilateral chronic ankle ligament strain.  No opinion was provided on etiology.  At June 2009 private treatment the Veteran complained of bilateral ankle pain that he said was due to shrapnel from military service.  The Veteran was diagnosed with degenerative joint disease, and the treating podiatrist felt that it may be from trauma from military service.

The Veteran reported at an April 2014 VA kinesiotherapy consultation that he got shrapnel in his ankles in a 1957 injury.  Following the injury he was not able to run and his ankles would give out.  At July 2015 private treatment the Veteran complained of ankle pain that began following a shrapnel injury.

The record shows that the Veteran was treated for a wounds to the lower legs during service from a grenade pin explosion, and he has consistently reported injuring his ankles in such an explosion.  The February 2009 VA examiner diagnosed the Veteran with an ankle disability but did not provide an opinion regarding whether it is related to service.  Therefore, the Veteran must be scheduled for a new VA examination before the claim can be decided on the merits.

VA treatment records to April 2017 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
February 2017 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records from April 2017 to the present.

2.  Thereafter, schedule the Veteran for appropriate a VA examination to determine the current nature, onset and likely etiology of his bilateral ankle disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral ankle disability was incurred in service or within a year of service or is otherwise related to service.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  This should include discussion of the 1957 injury from a grenade pin explosion.

If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.

3.  Thereafter, readjudicate the claim of service connection for a bilateral ankle disability due to a grenade fuse explosion.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), provided an opportunity to respond, and the claim should then be returned to the Board as warranted.  







	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


